Electronically Filed
                                                         Supreme Court
                                                         SCWC-17-0000013
                                                         25-SEP-2017
                                                         09:16 AM




                          SCWC-17-0000013

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


     VENTURE TRUST 2013-I-H-R BY MCM CAPITAL PARTNERS, LLC
           ITS TRUSTEE, Respondent/Plaintiff-Appellee,

                                 vs.

             MARIA DAISY SOMMERS, INDIVIDUALLY AND AS
      TRUSTEE UNDER THAT CERTAIN UNRECORDED TRUST AGREEMENT
     KNOWN AS THE MARIA DAISY SOMMERS REVOCABLE TRUST DATED
        DECEMBER 22, 2005, Petitioner/Defendant-Appellant,

                                 and

      ROBERT MICHAEL GARCIA, Respondent/Defendant-Appellee,

                                and

     JOHN DOES 1-10; JANE DOES 1-10; DOE PARTNERSHIPS 1-10;
         DOE CORPORATIONS 1-10; DOE ENTITIES 1-10; and
 DOE GOVERNMENTAL UNITS 1-10, Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-17-0000013; CIV. NO. 11-1-0052(2))


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          The application for writ of certiorari, filed on August
23, 2017, is hereby rejected.
DATED:   Honolulu, Hawai#i,September 25, 2017.
                /s/ Mark E. Recktenwald

                /s/ Paula A. Nakayama

                /s/ Sabrina S. McKenna

                /s/ Richard W. Pollack

                /s/ Michael D. Wilson




                  2